COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   '
 MITCHELL EDWARD TEMPLETON,                                         No. 08-16-00018-CR
 JR.,                                              '
                                                                      Appeal from the
                               Appellant,          '
                                                                     34th District Court
 v.                                                '
                                                                  of El Paso County, Texas
                                                   '
 STATE OF TEXAS,
                                                   '                (TC# 20120D05281)
                              State.

                                              ORDER

        The record before us does not contain the trial court’s certification of the defendant’s right

of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and file with the

trial court clerk within thirty days from the date of this order a certification of the defendant’s right

of appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial court clerk shall prepare a

supplemental clerk’s record containing the certification and file it with this Court no later than

May 29, 2016.

        IT IS SO ORDERED this 14th day of April, 2016.



                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.